Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,                   May 10 2013, 8:23 am
collateral estoppel, or the law of the
case.



ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

SUZY ST. JOHN                                   GREGORY F, ZOELLER
Deputy County Public Defender                   Attorney General of Indiana
Indianapolis, Indiana

                                                JAMES B. MARTIN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

KARINA WILSON,                                  )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 49A02-1207-CR-602
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Kimberly Brown, Judge
                        The Honorable Teresa Hall, Commissioner
                           Cause No. 49G16-1010-FD-80758


                                       May 10, 2013

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARNES, Judge
                                     Case Summary

      Karina Wilson appeals her sentence for Class A misdemeanor battery. We affirm.

                                          Issue

      The sole issue is whether the trial court erred in imposing a sentence of 357 days

suspended, to be served on probation.

                                          Facts

      On May 17, 2012, a jury found Wilson guilty of Class A misdemeanor battery.

The trial court subsequently sentenced Wilson to a term of 365 days, with eight days

executed but credit for having already served those eight days. As for the remaining 357

days, the trial court stated, “I’m suspending 357 days, and I am placing her on probation

for 357 days.” Tr. p. 347. Wilson now appeals her sentence.

                                        Analysis

      Wilson argues that her sentence of 357 days, suspended to probation, is the

functional equivalent of a 714-day sentence, in excess of the one-year combined term of

imprisonment and probation limit for misdemeanors. See Ind. Code 35-50-3-1. In

support of this argument, Wilson has relied upon decisions of this court in Peterink v.

State, 971 N.E.2d 735 (Ind. Ct. App. 2012), Jennings v. State, 956 N.E.2d 203 (Ind. Ct.

App. 2011), and Collins v. State, 835 N.E.2d 1010 (Ind. Ct. App. 2005).

      However, after Wilson submitted her brief in this case, our supreme court issued

its decisions in Jennings v. State, 982 N.E.2d 1003 (Ind. 2013), and Peterink v. State, 982

                                            2
N.E.2d 1009 (Ind. 2013). In those cases, the court clarified that “term of imprisonment”

for purposes of misdemeanor sentencing limits under Indiana Code Section 35-50-3-1

means the total amount of time a misdemeanant is actually incarcerated and does not

include suspended time. Jennings, 982 N.E.2d at 1009. Additionally, a misdemeanor

sentencing term that includes a portion suspended to probation does not equal twice the

suspended time. See id. Thus, for example, a misdemeanor sentencing term of one year

suspended with one year’s probation equals a one-year sentence for purposes of Section

35-50-3-1. See Peterink, 982 N.E.2d at 1010. As such, Wilson’s sentence of eight days

previously executed and 357 days suspended to be served on probation equals a one-year

sentence and does not violate Section 35-50-3-1.      Both the trial court’s sentencing

statement and the abstract of judgment are unambiguous.          Wilson was properly

sentenced.

                                      Conclusion

          Wilson’s sentence does not violate the one-year limit for misdemeanors. We

affirm.

          Affirmed.

NAJAM, J., and BAILEY, J., concur.




                                           3